Citation Nr: 0818613	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-35 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of 
diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2005 substantive appeal, the veteran 
requested a hearing before the Board.  He testified at a 
Board videoconference hearing in December 2006.  However, the 
Veterans Law Judge who conducted that hearing is no longer 
employed by the Board.  

The law requires that the Veterans Law Judge who conducted 
the hearing on an appeal must participate in any decision 
made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2007).  In correspondence dated in May 2008, 
the veteran indicated that he wanted to appear at a new 
videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a videoconference hearing before a 
Veterans Law Judge at the Jackson, 
Mississippi, RO, in accordance with 
applicable procedures, and notice should 
be sent to the appellant and to his 
representative, as required.

Thereafter, the case should be returned 
to the Board in accordance with 
appropriate procedures.  No action is 
required of the appellant or his 
representative until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



